DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b) that forms the basis for the rejections under this section made in this Office action:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention.  Specifically, claim 1 is on a process tool and recites, in part, “a controller … configured to [1] move the substrate transport so as to bias the substrate on the end effector on the substrate station feature, and [2] confirm an eccentricity of the substrate, relative to a coordinate system of the substrate transport, so that a change in eccentricity resolves to an eccentricity determinative of the substrate station location.” (Emphasis added.)  
For purposes of examination, the claim language “configured to move the substrate transport so as to bias the substrate on the end effector on the substrate 
Similarly, the claim language “configured to confirm an eccentricity of the substrate, relative to a coordinate system of the substrate transport, so that a change in eccentricity resolves to an eccentricity determinative of the substrate station location” is also interpreted as a functional limitation with an intended result.  That is, the controller is further defined by its other function of confirming an eccentricity of the substrate.  As a result of that function, a change in eccentricity resolves to a desirable eccentricity.  However, there are no limits recited on how the controller is structured, or even how the controller functions, to resolve the eccentricity of the substrate to an eccentricity determinative of the substrate station location.  Therefore, the intended result does not add a further limitation to the claim.
Because of the ambiguity of claim language in regards to the claimed controller, the scope of claimed subject matter renders claim 1 indefinite.
Moreover, claim 1 is further indefinite for lack of antecedent basis.  Claim 1 recites “the substrate transport apparatus” in line 9. There is insufficient antecedent basis for this limitation in the claim.  Furthermore, claim 1 recites “the substrate feature” in line 12. There is insufficient antecedent basis for this limitation in the claim.  Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under § 102(a)(1) as being anticipated by US Pub. No. 2011/0137454 to Ohashi et al. (Ohashi).  In regards to claim 1, Ohashi discloses a process tool comprising: 
a frame (100) forming an enclosure arranged to hold a controlled environment therein and having a substrate station (103) located therein and an enclosure feature included in the controlled environment with a predetermined relationship to a substrate station location;
a substrate transport (109) connected to the frame and having an end effector configured to support a substrate (see para. [0045] describing a vacuum robot with a robot hand); and
a controller (not shown) communicable connected to the substrate transport apparatus and configured to, move the substrate transport so as to bias the substrate on the end effector on the substrate station feature, and confirm an eccentricity of the substrate, relative to a coordinate system of the substrate transport, so that a change in eccentricity resolves to an eccentricity determinative of the substrate station location (see paras. [0043] & [0064] describing a control unit for controlling the vacuum robot to transfer wafers to and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.